DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 06/10/2021; Claims 1- 20 are pending; claims 1, 11, & 19 are in independent form.

Claim Objections
Claim 3 objected to because of the following informalities:  
In claim 3, the font should match with font of texts used in other claims.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 11,042,131 B2 (Parent Patent’131) in view of Goebel [Goebel] (US 20080229754 A1).
Regarding claim 1, the claim 6 of the Parent Patent’131 teaches/suggests method, comprising:
generating, by a system comprising a processor, model data [“generating, by the system, model data representative of a model of the industrial automation system”] representative of a model of an industrial automation system, based at least in part on a modeling analysis of a set of industrial data [“receiving, by a system comprising a processor, a set of industrial data from a set of devices of an industrial automation system and”] associated with a set of assets of the industrial automation system (Claim 1), 
wherein the model data comprises asset model data [“sub-model data of a sub-model of the industrial device”] representative of an asset modelfacilitate backing up the industrial automation system on the cloud platform,”] in a cloud platform (Claim 6).
However, claim 6 (depends on claim 4 and claim 1) of the parent patent’131 fails to teach: its sub-model/an asset model to emulate an asset of the set of assets and executing, by the system, the asset model to operate in place of the asset and interact with the industrial automation system.
Goebel teaches method comprising: generating, by a system comprising a processor, model data [“predictive model 100,”] representative of a model of an automation system, wherein the model data comprises asset model data representative of an asset model [“a simulated machine”] that emulates an asset of the set of assets, executing, by the system, the asset model to operate in place of [“using a simulated machine that simulates a faulted actual machine”] the asset and interact with the industrial automation system (Fig.1, 7, [0007, 0099], claim 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Goebel and Claim 6 of parent patent’131 because they both are related to generating and using sub-models of the one or more assets/devices of an automation system and (2) modify the claim 6 of the parent’131 to have its sub-models to emulate an asset of the set of assets and executing, by the system, the asset model to operate in place of the asset and interact with the industrial automation system as in Goebel. Doing so the system of claim 6 of parent patent’131 can provide real-time adjustments to the controller of its machines/devices to recover from some or all of the faults (Goebel, [0006]).

Regarding claims 11 & 19, these claims are unpatentable over claim 6 of Parent Patent’131 in view of Goebel for the similar reasons as in claim 1. Please see below for additional details about features disclosed by Goebel in art rejection section.

Regarding dependent claims 2- 10, 12- 18, & 20, these claims are also unpatentable over Parent Patent’131 in view of Goebel. Features not taught/suggested in claim 6 (claim 1+ 4+6) are cured by Goebel.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11- 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed (a system comprising a processor and memory) subject matter of these claims is/are directed to “signal per se” under BRI. See 1MPEP 2106.3 (II).

Regarding claims 11- 18, the claimed subject matter of these claims is a system comprising a processor and a memory, see claim 11, lines 1- 3. Per applicant’s specification, the processor can be implemented with a virtual processor (“virtual machine”), see para. 0097 (“when executed by one or more machines, e.g., computer(s), computing device(s), automation device(s), virtual machine(s), etc., can cause”. So, the processor can be any machine that executes the code stored in the memory; hence it can be a software only element like virtual machine.
Furthermore, with respect to the claimed “system”, the spec further states, “As used in this application, the terms "component," "system," "platform,"…either hardware, a combination of hardware and software, software, or software in execution”, see para. 0033. As to claimed “a memory” per para. 0117, it can be implemented with a “computer-readable device” (because it anticipates the claimed “a memory”) to which PHOSITA knows to include “signal per se” unless spec explicitly excludes its coverage. Here in para. 0177, the spec fails to explicitly exclude the coverage of signal per se/ “carrier”, but rather clearly states even the “carrier” falls within the scope of the claimed “computer readable device”. Therefore, when the claimed processor is software only entity with virtual machine, the claimed “a memory” can include signal per se. As such, claims 11- 18 are directed to signal per se in light of applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “model data representative of a model of an industrial automation system….an asset model that emulates an asset…wherein the model is maintained in a cloud platform”, see claim 1, lines 2- 4. However, “the model” (asset model or model of an industrial automation system or both) as recited here fails to clarify which model it represents. For the examining purpose, “the model” is interpreted as “model of an industrial automation system”.
Regarding claims 2- 10, these claims are also rejected because of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. [Lawson, reference of the record] (US 20130211546 A1) in view of Goebel et al. [Goebel] (US 20080229754 A1).
Regarding claim 1, Lawson teaches a method, comprising: 
generating, by a system [“cloud platform” like system 100 having a 2environment 1510 shown in fig. 15] comprising a processor, model data [“a data model based on organizational hierarchy 400”, e.g., “Data model 606 can represent the industrial enterprise in terms of multiple hierarchical levels”] representative of a model of an industrial automation system [industrial facility like item 1041 in fig. 1 or system 912s in fig. 9 having a “cloud aware smart device’ (e.g., 3local controller 202 of figs. 2-3)], based at least in part on a modeling analysis of a set of industrial data [data (e.g., “device profile 506” of para. 0056) provided to the “cloud platform” from the devices of the facility] associated with a set of assets of the industrial automation system, wherein the model data comprises asset model data [“a data tag or identifier” or “smart device data tags”] representative of an asset model that emulates an asset [“individual devices or items of data”, “represent industrial controllers, devices ,machines, or processes as data structures”] of the set of assets, and wherein the model is maintained in a cloud platform ([0039, 0049, 0061-0062, 0099]).
In summary, Lawson teaches a system [“cloud platform” having “data model”] comprising a processor collecting industrial data from pluralities of local controllers [smart device being PLC like items 1212s in fig. 12] and machines/devices [low level devices like items 12616s/1216s in fig. 12] of an industrial automation system and analyzing/storing those collected data as “a representative of a model of an industrial automation system“ (see fig. 4) and automatically providing various cloud services including backup, “manage device functionality (e.g., instruct a device to take over functions of a second device that reports an inoperable status” upgrade, maintenance using the representative of a model ([0039, 0050, 0061-0062]). Lawson further teaches its cloud platform maintaining the asset model/data, but fails to list additional example scenarios of remotely manage device functionality when of its device/asset reports “an inoperable status” (Lawson, 0059).
 Therefore, Lawson may not teach executing, by the system, the asset model to operate in place of the asset and interact with the industrial automation system as claimed.
Goebel is directed to a system [ comprising a processor collecting various data from one or more local controller [“the actual controller”, analogous to Lawson’s local smart device/PLC] and devices/assets [“a faulted actual machine”] under its control for an industrial automation system [“in complex engineered systems”, analogous to Lawson’s industrial facility] to provide fault accommodation by executing simulated machine (Abstract, [0002, 0022], fig. 1/7). Goebel further teaches the system maintaining one or more asset models in a server/cloud configured to provide various services to an industrial automation system. Specifically, Goebel teaches generating model data [“predictive model 100”]  representative of a model of an a simulated machine 127 that simulates an HPC or HPT faulted actual machine 127', simulated controller 125 that simulates an actual controller 125' “] that emulates an asset [“actual machine 127’ ”] of the set of assets, 
executing, by the system, the asset model to operate in place [running simulated machine and/or simulated controller during “an HPC or HPT fault condition of the actual machine”] of the asset and interact with the industrial automation system ([0099-0100], claim 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Goebel and Lawson because they both are related to performing modeling analysis of the set of industrial data to resolve abnormal conditions of the assets of an automation system and (2) modify the system of Lawson to execute the asset model (“smart device data tags”/“simulated machine”) to operate in place of the asset/device and interact with the industrial automation system when its actual device reports an inoperable status as in Goebel’s para. 0059. Doing so would allow the cloud platform of the Lawson to uses “smart data tags” to recover failure/faulty state of the one or more its industrial devices/assets (Goebel, [0006]). Furthermore, Goebel teaches missing details for Lawson about how (executing the simulated asset/asset model to operate in place of failed asset/device) the data model of the cloud platform can provide backups and remote management related services during inoperable state of one or more its devices/assets to continue operations of the industrial automation system.

Regarding claim 2, Lawson in view of Goebel further teaches the method of claim 1, further comprising: interfacing, by the system, the model, comprising the asset model, with the industrial automation system to facilitate the interacting of the asset model [“simulated machine” of Goebel/”data tag” for the device in the data model] with the industrial automation system (Lawson, Fig. 8, [0070], Fig. 7 of Goebel & associated texts).

Regarding claim 3, Lawson in view of Goebel further teaches the method of claim 1, wherein the executing comprises: in response to a failure [“reports an inoperable status” in Lawson and/or “faulted actual machine 127” in Goebel] or a loss of the asset, or in response to selection of the asset model, executing the asset model to operate in place of the asset and interact with the industrial automation system (Lawson, [0059], Goebel, [0099]).

Regarding claim 4, Lawson in view of Goebel further teaches the method of claim 1, wherein the model data comprises configuration data [“configuration information 318)”] indicative of a configuration of the asset (Lawson, [0059]).

Regarding claim 5, Lawson further teaches the method of claim 1, further comprising:
 receiving, by the system, the set of industrial data associated with the set of assets from at least some assets of the set of assets ([0056]);
 storing, by the system, the set of industrial data in a data store associated with the cloud platform ([0062]); 
performing, by the system, the modeling analysis on the set of industrial data and determining [updated data model 606, “device management system 604 can update data model 606 accordingly”], by the system, the model data representative of the model of the industrial automation system based at least in part on the modeling analysis ([0061-065]).

Regarding claim 6, Lawson further teaches the method of claim 5, further comprising:
 interfacing, by the system, the cloud plat form with a cloud gateway device [“cloud interface component 708”] of the industrial automation system, wherein the receiving of the set of industrial data associated with the set of assets comprises receiving a subset of the set of industrial data from the asset via the cloud gateway device, wherein the subset of industrial data relates to the asset ([0067], fig. 7).

Regarding claim 7, Lawson in view of Goebel further teaches the method of claim 1, wherein the asset is a first asset, wherein the set of assets comprises the first asset and a second asset, wherein the first asset comprises an industrial device, an industrial process, an industrial asset, or a network-related asset, and wherein the method further comprises: (Lawson, Figs. 1,7, 11);
determining [reading of the received data like device profile 506 having many sub-information/data], by the system, functions of the first asset, a configuration of the first asset, a functional relationship between the first asset and the second asset, or a geographical relationship between the first asset and the second asset based at least in part on the modeling analysis ([0057]);
 and determining, by the system, the asset model data representative of the asset model that replicates and emulates operation and functionality of the first asset based at least in part on the functions of the first asset, the configuration of the first asset, the functional relationship between the first asset and the second asset, or the geographical relationship between the first asset and the second asset (Lawson, [0057, 0093]).

Regarding claim 8, Lawson in view of Goebel further teaches the method of claim 7, further comprising: simulating, by the system, operation and functionality of the set of assets, comprising the asset, based at least in part on the modeling analysis of the set of industrial data associated with the set of assets, wherein the determining of the asset model data representative of the asset model comprises determining the asset model data representative of the asset model based at least in part on a simulation result of the simulating asset (Lawson, [0057, 0093] & Goebel, [0099]).

Regarding claim 9, Lawson in view of Goebel further teaches the method of claim 8, further comprising: determining [reading of the results/outputs from the simulated machine/controller], by the system, whether the asset model data representative of the asset model replicates and emulates the operation and the functionality of the first asset based at least in part on the simulation result of the simulating (Lawson, [0057, 0093] & Goebel, [0099]).
Regarding claim 10, Lawson further teaches the method of claim 1, wherein the set of industrial data [data pushed to the cloud like “cloud data 704”] comprises at least one of first data relating to an industrial device of the set of assets, second data relating to an industrial process associated with the set of assets, third data relating to the industrial asset, fourth data relating to a network-related device of the set of assets that facilitates data communications associated with the industrial automation system, fifth data relating to at least one interrelationship between the at least one device and at least one other device of the set of assets, sixth data relating to an operating system associated with the industrial automation system, seventh data relating to software associated with the industrial automation system, or eighth data relating to firmware associated with the industrial automation system (Figs. 1, 7).

Regarding claim 11, the rejection of the claim 1 is incorporated. Thus, in summary, Lawson teaches a system [computer system of fig. 15], comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: ([0104]);
determining [reading the data model] model information [“organizational hierarchy 400”, e.g., “data model 1108 (similar to data models 606 and 804)”] representative of a model of an industrial automation system, based at least in part on a modeling analysis of a set of industrial information associated with a set of assets [legacy devices/machines and other smart devices like PLCs] of the industrial automation system, wherein the model information comprises asset model information [“data tags”] representative of a modeled instance of an asset of the set of assets, wherein the modeled instance of the asset emulates operation of the asset, and wherein the model is maintained in a cloud platform (Figs. 1,5-11, [0039, 0049, 0061-0064, 0092, 0099]).
Lawson may not teach replacing the asset with the modeled instance of the asset that operates in place of the asset and interacts with the industrial automation system.
However, Goebel in the same field of endeavor teaches a processor performing the operation comprising
determining model information [“predictive model 100”] representative of a model of an automation system, wherein the model information comprises asset model information representative of a modeled instance [“simulated controller” and/or “simulated machine”] of an asset [“an actual machine”] of the set of assets, wherein the modeled instance of the asset emulates operation of the asset and replacing [during fault of the actual machine] the asset with the modeled instance of the asset that operates in place of the asset and interacts with the industrial automation system (Fig. 7, [0099], claim 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Goebel and Lawson because they both are related to performing modeling analysis of the set of industrial data to resolve abnormal conditions of the assets of an automation system and (2) modify the system of Lawson to allow replacing the asset with the modeled instance of the asset that operates in place of the asset and interacts with the industrial automation system when its actual device reports an inoperable status as in Goebel. Doing so would allow the cloud platform of the Lawson to recover from failure/fault of the one or more its industrial devices/assets (Goebel, [0006]). Furthermore, Goebel teaches missing details for Lawson about how (executing the simulated asset/asset model to operate in place of failed asset/device) the data model of the cloud platform can provide backups and remote management related services during inoperable state of one or more its devices/assets to continue operations of the industrial automation system.

Regarding claims 12- 18, Lawson in view of Goebel teaches/suggest inventions of these claims for the similar reasons set forth above in claims 2- 9.

Regarding 19, the rejection of claim 1 is incorporated. Therefore, in summary, Lawson further teaches a non-transitory machine-readable medium storing machine-executable instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising: ([0040]);
 generating model data [updating the system 400, e.g., “data model 1108 (similar to data models 606 and 804) in”] representative of a model of an industrial automation system, based at least in part on a modeling analysis of a set of industrial data [data pushed from the facility to the “cloud platform”] associated with a set of assets of the industrial automation system, wherein the set of assets comprises a device [like items 108/110], wherein the model data comprises device model data [“data tags”] representative of a modeled instance of the device that emulates operation of the device, and wherein the model is maintained in a cloud platform ([0049, 0061-0064, 0092, 0099); and 
restoring [“instruct a device to take over functions of a second device that reports an inoperable status”] device functions that had been performed by the device 
Lawson does not teach the restoring the device function of the inoperable device is by executing the modeled instances of the devices.
Goebel in the same field of endeavor teaches generating model data [“predictive model 100”] comprises device model data representative of a modeled instance of the device that emulates operation of the device [“actual machine 127’ ” and “actual machine controller”], restoring device functions that had been performed by the device by executing the modeled instance [“the simulated machine”] of the device to interact with the automation system and operate in place of the device (Fig. 7, [0099], claim 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Goebel and Lawson because they both are related to performing modeling analysis of the set of industrial data to resolve abnormal conditions of the assets of an automation system and (2) modify the system of Lawson restoring device functions that had been performed by the device by executing the modeled instance [“simulated machine”] of the device to interact with the industrial automation system and operate in place of the device as in Goebel. Doing so would allow the cloud platform of the Lawson to directly manage the operation of the inoperable/failed device thereby expanding the  functionality or the services offered by the cloud platform that can be understood by PHOSITA as additional example of remote management of device functionality (Lawson  [00059]). Furthermore, Goebel teaches missing details for Lawson about how (executing the simulated asset/asset model to operate in place of failed asset/device) the data model of the cloud platform can provide backups and remote management related services during inoperable state of one or more its devices/assets to continue operations of the industrial automation system.

Regarding claim 20, Lawson in view of Goebel further teaches the non-transitory machine-readable medium of claim 19, wherein the operations further comprise:
 interfacing the model, comprising the modeled instance of the device, with the industrial automation system to facilitate the interacting of the modeled instance of the device with the industrial automation system, wherein the restoring comprises: in response to a failure or a loss of the device, or in response to receiving selection data indicating a selection of the modeled instance of the device, restoring the device functions that had been performed by the device by the executing of the modeled instance of the device to interact with the industrial automation system and operate in place of the device (Lawson, Fig. 8, [0070], Fig. 7 of Goebel & associated texts).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Stoddard (US 6207937 B1) teaches a method step comprising restoring device [“non-virtual temperature sensor” is also a device] functions [“employs a virtual temperature sensor in the event of a hardware failure of the corresponding non-virtual temperature sensor”] that had been performed by the device by executing the modeled instance [“virtual temperature sensor.”] of the device to interact with the industrial automation system and operate in place of the device (Abstract, fig. 11, and Claim 11).
2) Liu et al. (US 20100077160 A1) teaches The "lazy mirroring" technique may be used, for example, to restore a physical primary device after an "instantly available" virtual device has been utilized, for example, after the failure of a primary device. The virtual device will be used temporarily, in that the data on it will be intact as of the point-in-time of its snapshot. However, the virtual device may be only a temporary solution, and the business will need to restore to a replacement primary device as soon as is feasible ([0022]).
3) Berger et al. (US 20020156562 A1) teaches executing, by the system, the asset model [“an emulator model of the actuator device”] to operate in place of the asset and interact with the industrial automation system ([0108-0109]).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves)
        2 [0104], In example environment 1510 for implementing various aspects of the aforementioned subject matter
        3 [0044], “smart device 202 can be virtually any type of device… including but not limited to an industrial controller (e.g., programmable logic controllers or other types of programmable automation controllers)”